El Juez Asociado Se. Aldeey
emitió -la opinión del tribunal.
La Sucesión de Adrián Pérez presentó en la Corte de Distrito de Humacao el 14 de agosto de 1912, una solicitud de injunction contra Fernando Márquez Roig en la que alegó que lia venido poseyendo legítima, quieta y pacíficamente cierto solar en la ciudad-de Caguas; que Fernando Márquez Eoig sin su permiso, sin mediar convenio y sin haberla ven-cido en juicio la fia perturbado en esa posesión, abriendo una puerta en el muro que separa dicho solar del en que está edificada la casa del demandado; que ha colocado en ese solar algunos efectos suyos y además comenzó a levantar un muro entre ambos solares, y que en el mismo día presenta otra demanda contra dicho demandado para que se le condene a dejar expedita la posesión de dicho solar recogiendo los efec-tos que en él colocó, tapiando la puerta que abrió y destru-yendo el muro que ha comenzado a construir. La solicitud termina con la súplica de que se requiera al demandado para que se abstenga de utilizar la puerta que ha abierto, de colo-car efectos en el solar y dé continuar la. construcción del muro, hasta que recaiga sentencia firme en el pleito a que se hace referencia.
Esa solicitud fué impugnada por el. demandado negando la posesión que alega tener la sucesión demandante en el solar y los actos de perturbación, así como que la solicitud aduzca causa de acción. Además consignó como defensa especial, que dicho solar nunca ha pertenecido a la sucesión de-mandante, ni ha sido por ella usufructuado legítimamente, y que por el contrario es el demandado quien desde hace algún tiempo lo disfruta por concesión que le ha hecho su dueño el Municipio de Caguas, por lo que tiene prima facie un título a su posesión, concluyendo con la súplica de que se desesti-mara la petición para que se expidiera el' auto de injunction. *728Oídas las pruebas, la corte dictó resolución contraria a las pre-tensiones de la sucesión peticionaria, contra la cual ésta inter-puso el presente recurso de apelación.
Los errores alegados por la parte apelante son de dos clases: unos, por haber rechazado la corte durante el juicio cierta evidencia pertinente, y otro, porque la sentencia no está sostenida por la prueba. Comenzaremos por el primer grupo, que abarca a su vez dos particulares.
Declarando el testigo Pablo Hereter, respecto a los actos que se imputan al demandado, como ocurridos en 2 de agosto, así como sobre las gestiones que con tal motivo hizo acerca del demandado para que no continuara en ellos, el abo-gado de la parte peticionaria presentó como evidencia dos cartas fechadas en 4 y 6 de agosto, escritas por el testigo y dirigidas a dicho abogado con objeto de comprobar lo dicho por el testigo. Objetada esa evidencia, la corte la rechazó sin que al hacerlo así infringiera el artículo 22 de la Ley de Evidencia, ■ ya que los derechos del demandado no podían ser perjudicados por cartas que no contenían admisiones su-yas ; y aun cuando esa evidencia se presentó para corroborar lo que el testigo declaraba, no hay regla alguna que permita tal clase de evidencia.
Las otras evidencias rechazadas fueron una certificación librada por el Registrador de la Propiedad de Caguas, sobre inscripción de dominio de la casa de Salvador Más, hoy de la Sucesión Pérez, en la que se expresa, que colinda con el solar en cuestión, presentada con objeto de demostrar la adquisición de la casa que colinda con la del demandado y con el solar que está en litigio, por su fondo; y otra certificación del Municipio de Caguas en la que se hace constar que desde 1888 dicho municipio no ha tomado resolución alguna en que se declarase ilegal, viciosa o violenta la posesión que ejercía Salvador Más sobre el referido solar, para demostrar que dicho Señor Más poseía el solar con consentimiento del municipio, y que su posesión no era viciosa.
Según lo que hemos consignado de esos documentos, tal *729como aparecen de la exposición del caso, no creemos que pro-baban lo que trataba de demostrar la parte que los presentó, ya que refiriéndose la primera de ella a la inscripción de dominio de una casa del Señor Más, que boy pertenece a la sucesión demandante colindante con el solar en litigio, lo único que demuestra esa certificación es el dominio de dicha casa y su colindancia, mas no la posesión del solar en disputa; y en cuanto a la segunda certificación, si bien acredita que no consta en los libros de actas del municipio que por alguna resolución, o acuerdo se haya declarado ilegal o viciosa la posesión de tal solar, no acredita directamente que el mu-nicipio había concedido al Señor Más la posesión del solar en cuestión, por lo que no vemos que la corte haya infringido el artículo 34 de la Ley de Evidencia, toda vez que previa-mente no se había demostrado que el municipio había cedido el solar al Señor Más.
Rástanos el último motivo del recurso, fundado en que la evidencia no sostiene la resolución apelada. Como puede verse por las alegaciones, mientras la parte peticionaria sos-tiene que tenía la posesión del solar cuando el demandado realizó en él los actos que se han referido, éste negó tal hecho y expuso que dicho solar le había sido cedido por el munici-pio de Caguas.
Besulta de los autos que la ciudad de Caguas está edi-ficada sobre terrenos pertenecientes al municipio, quien cede el uso de los solares a particulares y que, mientras la deman-dante trató de probar por medio de testigos que el solar en disputa lo ha poseído desde hace muchos años, el demandado ha demostrado con certificación del Secretario del Municipio de Caguas, que en 8 de agosto de 1912 le fué concedido el disfrute de tal solar. El resultado que persigue la sucesión demandante con su solicitud es que se prohiba al demandado que continúe realizando en dicho solar actos contrarios a la posesión del mismo por la demandante, pero como tal posesión no sólo está en litigio sino que la tiene actualmente el deman-dado, procedió acertadamente la corte inferior al denegar el *730injunction, ya que mientras en el litigio pendiente no se re-suelva a qnién corresponde el disfrute de tal solar, no puede decirse que sea el poseedor actual la sucesión demandante y por tanto, que tenga derecho a que se prohíban al demandado actos contrarios a su posesión. Cuando el título con que se reclama no es claro o está en disputa, no debe concederse el auto de injunction.
Además, la solicitud de injunction no alega que la suce-sión peticionaria sufra daños irreparables con los actos del demandado, lo que es necesario de acuerdo con la ley que re-gula la concesión del auto de injunction y la jurisprudencia de esta Corte Suprema, según se expresó en el caso de la Sucesión Iglesias v. Bolívar, 11 D. P. R., 571.
Por las razones expresadas, la resolución' apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.